 

STOCK OPTION AGREEMENT

This Stock Option Agreement (the “Agreement”) is made and entered into by and
between Parallax Diagnostics, Inc., (the “Company”), and Ricky Richardson (the
“Participant”), as of the effective date of this Agreement specified on Schedule
I hereof (the “Date of Grant”), pursuant to the Parallax Diagnostics, Inc. 2010
Stock Option Plan adopted effective October 2010 (as the same may have been or
hereafter be amended from time to time, the “Plan”).  Terms used herein with
their initial letters capitalized that are defined in the Plan shall have the
meaning given them in the Plan unless otherwise defined herein or the context
hereof otherwise requires.

RECITALS:

A.                The Company has adopted the Plan to strengthen the ability of
the Company to encourage ownership of the Company by certain employees of the
Company and its Subsidiaries, to provide additional incentive for them to remain
in the employ of the Company and its Subsidiaries, and to promote the growth and
success of the Company and its Subsidiaries.

B.                 The Committee that administers the Plan believes that the
granting of the stock option herein described to Participant is consistent with
the stated purposes for which the Plan was adopted.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth and for other good and valuable consideration, the Company
and Participant agree as follows:

AGREEMENTS:

1.                  Plan Controls.  The terms of this Agreement are governed by
the terms of the Plan.  Participant hereby acknowledges receipt of a copy of the
Plan, as amended through the date hereof.  The Company hereby agrees to furnish
to Participant a copy of the Plan, as amended through the date of request
therefore, without charge, on request to the Company at the address to which
notices are to be sent to the Company.  In the case of any inconsistency between
the terms of this Agreement and the terms of the Plan, the terms of the Plan
shall govern.

2.                  Grant of Option.  The Company hereby grants to Participant
the right and option (the “Option”) to purchase an aggregate number of shares
set forth on Schedule I hereof beside the caption “Number of Optioned Shares”
(such number being subject to adjustment as provided in Section 9.6 of the Plan)
of the Common Stock of the Company (the “Optioned Shares”) on the terms and
conditions herein set forth.  If designated on Schedule I hereof as an Incentive
Stock Option, this Option is intended to qualify as an Incentive Stock Option as
defined in Section 422 of the Code, and this Agreement shall be interpreted
accordingly.  By execution of this Agreement, the Participant accepts the grant
of the Option.

3.                  Exercise Price.  The price at which Participant shall be
entitled to purchase the Optioned Shares shall be the dollar amount per share
set forth on Schedule I hereof beside the caption “Exercise Price” (such
exercise price being subject to adjustment as provided in Section 9.6 of the
Plan).  The exercise price shall be paid with (a) cash (including check, bank
draft, or money order); (b) if the use of shares of Common Stock is permitted
according to Schedule I hereof or otherwise permitted by the Committee in
writing, shares of Common Stock owned by Participant; or (c) any combination of
the foregoing.

{00188305. }                                  B-1

--------------------------------------------------------------------------------

 

 

4.                  Option Period.  The Option hereby granted shall be and
remain in force and effect during the “Option Period.” The Option Period begins
on the Date of Grant and terminates on the date that is ten years after the Date
of Grant (or, if a different date is shown on Schedule I hereof beside the
caption “Termination Date”, such date); subject, however to earlier termination
as provided by the provisions of Article VII of the Plan and this Agreement (it
being understood that this Agreement contains no express provision that would
provide any of the greater or lesser rights that Article VII of the Plan permits
to be provided in an Option Agreement except to the extent any variation
therefrom is specifically set forth in the language beside the caption “Greater
or Lesser Article VII Rights” on Schedule I hereof) (the date of any such
termination being called herein the “Expiration Date”).

5.                  Vesting Schedule.  The Option may be exercised, in whole or
in part, from and after the following dates and prior to the Expiration Date. 
Except only as specifically provided elsewhere herein or in the Plan, this
Option shall be exercisable in the following cumulative installments:

Up to 25,000 of the Optioned Shares at any time after the first ninety (90) days
of the Date of Grant;

Up to an additional 25,000 of the Optioned Shares on or after the second ninety
(90) days of the Date of Grant;

Up to an additional 25,000 of the Optioned Shares on or after the third ninety
(90) days of the Date of Grant; and

Up to an additional 25,000 of the Optioned Shares on or after the fourth ninety
(90) days of the Date of Grant; and

Up to an additional 25,000 of the Optioned Shares on or after the fifth ninety
(90) days of the Date of Grant; and

Up to an additional 25,000 of the Optioned Shares on or after the sixth ninety
(90) days of the Date of Grant.

6.                  Nontransferability of Options.  Transfers of the Option are
restricted as set forth in the Plan except to the extent, if any, transfers are
expressly permitted in the language appearing beside the caption “Expanded
Rights to Transfer Option” on Schedule I hereof.  The Participant agrees to
comply with such restrictions.

7.                  Nontransferability of, and Right to Acquire, Shares.  Except
to the extent, if any, the language appearing beside the caption “Modifications
to Transfer/Repurchase Provisions” on Schedule I hereof modifies the provisions
thereof, the Stock Transfer/Repurchase Provisions, which are attached to the
Plan as Exhibit A, govern transfers of the Shares acquired upon exercise of the
Option and grant certain Persons the right to buy such Shares under certain
circumstances.  The Participant agrees to comply with the Stock
Transfer/Repurchase Provisions (if and as modified).

{00188305. }                                  B-2

--------------------------------------------------------------------------------

 

 

8.                  Information Confidential.  As partial consideration for the
granting of the Option, the Participant agrees with the Company to keep
confidential all information and knowledge that the Participant has relating to
the manner and amount of the Participant’s participation in the Plan; provided,
however, that such information may be disclosed as required by law and may be
given in confidence to the Participant’s spouse, the Participant’s tax and
financial advisors, or financial institutions to the extent that such
information is necessary to secure a loan.

9.                  Administration.  This Agreement is subject to the terms and
conditions of the Plan.  The Plan will be administered by the Committee in
accordance with its terms.  The Committee has sole and complete discretion with
respect to all matters reserved to it by the Plan and decisions of the Committee
with respect to the Plan and to this Agreement shall be final and binding upon
Participant and the Company.  In the event of any conflict between the terms and
conditions of this Agreement and the Plan, the provisions of the Plan shall
control.

10.              Continuation of Employment.  This Agreement shall not be
construed to confer upon Participant any right to continue in the employ of the
Company or any of its Subsidiaries and shall not limit the right of the Company
or any of its Subsidiaries, in its sole discretion, to terminate the employment
of Participant at any time.

11.              Notice.  All notices, requests, demands, and other
communications hereunder shall be in writing and shall be personally delivered,
delivered by facsimile or courier service, or mailed, certified with first class
postage prepaid to the address specified by the person who is to receive the
same.

Each such notice, request, demand, or other communication hereunder shall be
deemed to have been given (whether actually received or not) on the date of
actual delivery thereof, if personally delivered or delivered by facsimile
transmission (if receipt is confirmed at the time of such transmission by
telephone or facsimile-machine-generated confirmation), or on the third day
following the date of mailing, if mailed in accordance with this Paragraph, or
on the day specified for delivery to the courier service (if such day is one on
which the courier service will give normal assurances that such specified
delivery will be made).  Any notice, request, demand, or other communication
given otherwise than in accordance with this Paragraph shall be deemed to have
been given on the date actually received.  Either party to this Agreement may
change its address for purposes of this Paragraph by giving written notice of
such change to the other party in the manner herein above provided.  Any person
entitled to any notice, request, demand, or other communication hereunder may
waive the notice, request, demand, or other communication.  Until changed in
accordance herewith, the Company and Participant specify their respective
addresses as those set forth below their signatures at the end of this
Agreement.

12.              Paragraph Headings.  The Paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

{00188305. }                                  B-3

--------------------------------------------------------------------------------

 

 

13.              Governing Law and Venue.  THIS AGREEMENT SHALL AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEVADA OR
ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE  OF NEVADA. EACH PARTY HEREBY IRREVOCABLY
SUBMITS TO THE PERSONAL JURISDICTION OF THE COURTS LOCATED IN THE STATE OF
NEVADA AND AGREES THAT ANY LITIGATION BETWEEN THE PARTIES WILL BE FILED IN
COURTS LOCATED IN RENO, NEVADA.

14.              Arbitration.  By execution hereof, the parties hereto expressly
agree that upon the request of any party, whether made before or after the
institution of any legal proceeding, any action, dispute, claim or controversy
of any kind, whether in contract or in tort, statutory or common law, legal or
equitable, arising between the parties in any way arising out of any of the
provisions contained in this Agreement shall be resolved by binding arbitration
administered by the American Arbitration Association (the “AAA”) and in Reno,
Nevada.  Such arbitration shall be conducted in accordance with the Commercial
Arbitration Rules of the AAA and, to the maximum extent applicable, the Federal
Arbitration Act (Title 9 of the United States Code) except as otherwise
specified herein.  Judgment upon the award rendered by the arbitrator may be
entered in any court having competent jurisdiction.  The arbitrator shall
resolve all disputes in accordance with the applicable substantive law.  A
single arbitrator shall be chosen and shall decide the dispute, unless the
amount sought in the dispute exceeds $100,000, in which case a panel of three
arbitrators shall decide the dispute.  In all arbitration proceedings in which
the amount of any award exceeds $100,000, in the aggregate, the arbitrator(s)
shall make specific, written findings of fact and conclusions of law.  In all
arbitration proceedings in which the amount of any award exceeds $100,000, in
the aggregate, the parties shall have, in addition to the limited statutory
right to seek a vacation or modification of an award pursuant to applicable law,
the right to vacation or modification of any award that is based, in whole or in
part, on an incorrect or erroneous ruling of law by appeal to an appropriate
court having jurisdiction; provided, however, that any such application for a
vacation or modification of such an award based on an incorrect ruling of law
must be filed in a court having jurisdiction over the dispute within 15 days
from the date the award is rendered.  The findings of fact of the arbitrator(s)
shall be binding on all parties and shall not be subject to further review
except as otherwise allowed by applicable law.  No provision of this Agreement
nor the exercise of any rights hereunder shall limit the right of any party, and
any party shall have the right during any dispute, to seek, use, and employ
ancillary or preliminary remedies, such as injunctive relief (including, without
limitation, specific performance), from a court having jurisdiction before,
during, or after the pendency of any arbitration.  The institution and
maintenance of any action for judicial relief or pursuit of provisional or
ancillary remedies shall not constitute a waiver of the right of any party to
submit any dispute to arbitration nor render inapplicable the compulsory
arbitration provisions hereof.

15.              Attorney’s Fees.  If any action is brought to enforce or
interpret the terms of this Agreement (including through arbitration), the
prevailing party shall be entitled to reasonable attorneys’ fees, costs, and
necessary disbursements in addition to any other relief to which such party may
be entitled.

{00188305. }                                  B-4

--------------------------------------------------------------------------------

 

 

16.              Counterparts.  This Agreement may be executed in any number of
counterparts and shall be effective when each party hereto has executed at least
one counterpart, with the same effect as if all signing parties had signed the
same document.  All counterparts will be construed together and evidence only
one agreement, which, notwithstanding the actual date of execution of any
counterpart, shall be deemed to be dated the day and year first written above. 
In making proof of this Agreement, it shall not be necessary to account for a
counterpart executed by any party other than the party against whom enforcement
is sought or to account for more than one counterpart executed by the party
against whom enforcement is sought.

17.              Execution by Facsimile.  The manual signature of any party
hereto that is transmitted to any other party by facsimile shall be deemed for
all purposes to be an original signature.

[THIS SPACE LEFT BLANK INTENTIONALLY]



{00188305. }                                  B-5

--------------------------------------------------------------------------------

 

 

Executed on the date or dates indicated below, to be effective as of January 28,
2011.

 

                                                                       

 

By:                                                                 


Name:                                                             


Title:                                                               

 

Date: January 28, 2011

 

Address:                                                         


                                                                       

 

Participant:

                                                                       


Name:  Ricky Richardson

 

Date: January 28, 2011

 

Address:  P. O. Box 939

                Mahwah, New Jersey  07430

 

    



{00188305. }                                  B-6

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

 

DATE OF GRANT:

January 28, 2011

TYPE OF OPTION:

Incentive Stock Option           X

 

Nonqualified Stock Option               

NUMBER OF OPTIONED SHARES:

150,000

EXERCISE PRICE:

$ .25

TERMINATION DATE:

Fifth Anniversary of Date of Grant (Maximum term of 10 years; 5 years in the
case of 10% shareholders)

PERMISSION TO PAY WITH SHARES:

             Granted          Denied           

EXPANDED RIGHTS TO TRANSFER OPTION:

             Granted          Denied           

GREATER OR LESSER ARTICLE VII RIGHTS:

None

 

 

{00188305. }                                   I-1

--------------------------------------------------------------------------------

 